Citation Nr: 9910685	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acne disability and 
residuals thereof.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from February 1993 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for cystic 
acne.

The issue on appeal was the subject of a March 1997 hearing 
before a traveling section of the Board of Veterans' Appeals, 
and of a Board remand dated in May 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has residuals of cystic acne which began 
during his period of active service.


CONCLUSION OF LAW

Cystic acne and acne scars were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for cystic acne and 
residuals thereof.

At the veteran's March 1997 Board hearing, he stated that he 
had had acne since he was about 15 years old, but that it was 
just mild, with white heads.  He said that in the military 
his acne became much worse, and that he believed they called 
the condition which began during service cystic acne.  He 
described this condition as leaving decent-sized scars on 
both cheeks, including several deep scars.  At the hearing, 
the veteran's father described the worsening of the veteran's 
acne during service, and deep pits in the veteran's face 
which did not exist prior to service.

The veteran's service entrance examination indicates by 
history that the veteran was taking medication for cystic 
acne of the face.  A scar on the right cheek, 2 centimeters 
by 1 centimeter, was noted.  This scar was not diagnosed as 
an acne scar.  Clinical evaluation of the head, face neck and 
scalp was negative.

The veteran underwent an inservice dermatological 
consultation in June 1993.  The examiner at the dermatology 
clinic wrote that the veteran had "no history of cysts, only 
papules and postules."  (Emphasis in original.)  Upon 
physical examination of the veteran, it was noted that the 
veteran had only a few papules, but no cysts and no postules.  
The diagnosis was acne vulgaris.  Over time, the veteran 
continued to be followed for facial eczema and acne.  In 
January 1994, the veteran was noted to have a flare-up of 
acne, and in February 1994, he was noted to have acne, 
possibly Septra resistant.  The veteran's acne medication was 
subsequently changed.  A service medical record of treatment 
in June 1994 states explicitly that there were no cysts.  In 
December 1994 the veteran was diagnosed with cystic acne.   
Service medical records dated in January 1995 reflect clear 
diagnoses of cystic and nodulocystic acne.

A May 1997 Board remand requested that the veteran be 
scheduled for a special dermatological examination to 
determine the nature and extent of the veteran's acne 
condition, or any residuals thereof, or any related skin 
conditions found to be present.  Also, the examiner was 
requested to provide an opinion regarding whether it was at 
least as likely as not that any such current disorder was 
related to the complaints and findings noted in service.  At 
a September 1997 VA examination, acne was found upon physical 
examination, and the veteran was diagnosed as having acne 
scars. 

The Board notes that the import of the June 1993 
dermatological examiner's finding was that the veteran did 
not have cystic acne at the time of examination in June 1993, 
and had not had cystic acne at any time prior to June 1993.  
The dermatological examiner effectively ruled out the 
provisional diagnosis of cystic acne given by the referring 
physician.  Later during service, in December and January 
1995, cystic acne was diagnosed.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

The veteran's cystic acne condition was first diagnosed 
during service, and a dermatological examiner found that the 
veteran had no pre-service history of cystic acne.  Acne 
scarring was not diagnosed upon entry into service.  The 
veteran's scars of the face, and their existence from service 
until the present time, are susceptible to lay observation.  
Savage.  These scars were said by the veteran and his father 
to have not existed prior to service, and to have first 
appeared during service.  Id.  At the September 1997 VA 
examination, the examiner observed an acne condition, and 
diagnosed the scars as acne scars.  Id.  Accordingly, the 
claim for service connection for an acne disability and 
residuals thereof is granted.  Id.  The benefit of the doubt 
is resolved in the veteran's favor.  38 U.S.C.A. § 5107.




ORDER

Service connection for an acne and residuals thereof is 
granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


